Citation Nr: 0516152	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling. 
 
2.  Entitlement to a temporary total rating based on 
hospitalization in November 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to February 
1974.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2000 
rating decision of the St. Louis, Missouri Regional Office 
(RO) that increased the 30 percent disability rating in 
effect for PTSD to 50 percent disabling.  The appellant 
expressed dissatisfaction with this rating determination in a 
notice of disagreement received in May 2001 and has perfected 
a timely appeal to the Board.

The appeal also arises from an August 2002 rating decision in 
which the RO denied entitlement to a temporary total rating 
based on hospitalization in November 2002.

The veteran was afforded a personal hearing in March 2005 
before a Member of the Board sitting at St. Louis, Missouri.  
The transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the appellant has not had a 
psychiatric examination since June 2003.  His testimony at 
the March 2005 hearing portrayed a more severe disability 
than was portrayed on the June 2003 examination.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran testified that he received weekly outpatient 
therapy, as well as individual counseling every six months at 
VA's Jefferson Barracks.  The record contains VA outpatient 
clinic notes dating through September 27, 2004.  VA has a 
duty to request records of subsequent treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

With regard to the temporary total rating claim, the record 
reflects that the veteran was hospitalized at a VA facility 
from November 5 to November 19, 2001; when he was discharged 
to a substance abuse treatment program.  He was reportedly 
admitted to the SATP program on November 19 and discharged on 
December 3, 2001.  He was treated for alcohol dependence and 
PTSD was noted.  In a statement dated in November 2002, a VA 
psychologist reported that at the time of his hospitalization 
in the "Fall of 2001," the veteran's diagnosis was "PTSD 
with active alcohol abuse with acute intoxication."

His temporary total rating claim was denied because his SATP 
treatment was not for a service connected disability and 
lasted less than 21 days.  38 C.F.R. § 4.29 (2004).  The 
psychologist's statement seems to link the service connected 
PTSD to alcohol abuse.  Alcohol abuse can, however, in some 
cases be recognized as associated with a service connected 
disability..  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  It is not clear whether the SATP program was the 
equivalent of inpatient hospitalization, or whether alcohol 
abuse was a manifestation of the service-connected PTSD.  If 
these questions are answered in the affirmative, it would 
appear that the veteran had a period of hospitalization in 
excess of 21 days for treatment of a service-connected 
disability.

The Board also points out that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2004) was enacted.  The VCAA 
requires VA to tell claimants what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  VA has also undertaken to advise 
claimants of the need to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  VA's duties to 
provide this notice are generally not met unless VA can point 
to a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran has not yet received adequate notice with respect to 
the claim for PTSD.  The veteran was sent a June 2003, letter 
regarding additional evidence needed by VA, but it did not 
tell him what evidence was needed to substantiate the claim.  
It is not shown that the appellant has been provided the 
specific notice in regard to the claim for temporary total 
rating.

Accordingly, this matter is REMANDED for the following 
actions:

1.  A letter should be sent to the 
veteran explaining the evidence needed 
to substantiate his claims, and 
informing him of which portion of the 
information and evidence is to be 
provided by him, and what part, if any, 
VA will attempt to obtain on his 
behalf.  He should be advised to submit 
relevant evidence in his possession.

He should be told that the evidence 
needed to substantiate entitlement to a 
70 percent evaluation for PTSD, is that 
showing that the disability results in 
deficiencies in most of the following 
areas: work, school, family 
relationships, judgment, thinking, and 
mood.  The evidence needed to 
substantiate entitlement to a 100 
percent rating is that showing that 
PTSD causes total occupational and 
social impairment.

To establish entitlement to a temporary 
total rating for hospitalization, the 
evidence must show that he was 
hospitalized for treatment of service 
connected disability for a period in 
excess of 21 days.

2.  VA clinical records from Jefferson 
Barracks dating from October 2004 to 
the present should pertaining to 
treatment for PTSD, should be requested 
and associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA psychiatric examination, to include a 
medical opinion concerning the current 
severity of his service-connected PTSD.  
The claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should indicate 
whether the claims file was reviewed.  

The examiner should express an opinion as 
to whether the veteran has deficiencies 
in each of the following areas: work, 
school, family relations, judgment, 
thinking, and mood.  The examiner should 
also report a GAF score and provide an 
opinion as whether the clinical evidence 
supports a finding that the veteran is 
totally disabled and unable to engage in 
any gainful employment on account of 
PTSD.  

The examiner should also express an 
opinion as to whether the veteran's 
alcohol abuse is secondary to PTSD or 
is evidence of increased disability 
from PTSD.  The examiner should provide 
a rationale for this opinion.

4.  Thereafter, readjudicate the issues 
of entitlement to an evaluation in 
excess of 50 percent for PTSD and 
entitlement to a temporary total rating 
based on hospitalization in November 
2001.  If the benefits sought remain 
denied, issue a supplemental statement 
of the case.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




